NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0716n.06

                                         Case No. 19-6482

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

 UNITED STATES of AMERICA,                              )
                                                                                  FILED
                                                                            Dec 23, 2020
                                                        )
                                                                        DEBORAH S. HUNT, Clerk
         Plaintiff-Appellee,                            )
                                                        )
                 v.                                     )      ON APPEAL FROM THE
                                                        )      UNITED STATES DISTRICT
 ALFORD ROBINSON,                                       )      COURT FOR THE WESTERN
                                                        )      DISTRICT OF TENNESSEE
       Defendant-Appellant.                             )
 _______________________________________                )

BEFORE: BATCHELDER, WHITE, and BUSH, Circuit Judges.

       ALICE M. BATCHELDER, Circuit Judge. At his trial on an indictment as a felon in

possession of a firearm, 18 U.S.C. § 922(g)(1), Alford Robinson stipulated that he was a convicted

felon when he possessed two handguns. On February 21, 2019, the jury convicted him.

       Prior to Robinson’s sentencing, the Supreme Court issued Rehaif v. United States,

139 S.Ct. 2191, 2195 (2019), which interpreted § 922(g) as requiring the prosecution to prove both

that the defendant knew he possessed a firearm and knew that he belonged to the relevant category

of people barred from possessing a firearm, in this case, convicted felons. Robinson moved the

district court to vacate his conviction on several grounds, all stemming from the fact that the

prosecution had not expressly charged or proven that he knew he was a convicted felon.

       The district court denied the motion, finding that any flaw in the indictment was ultimately

harmless, that the evidence at trial (particularly Robinson’s stipulation) was sufficient to prove that

Robinson knew he was a convicted felon, and that the error in the jury instruction was not plain

error. United States v. Robinson, No. 2:17-CR-20046, 2019 WL 7985173 (W.D. Tenn. Nov. 13,
No. 19-6482, United States v. Robinson


2019); see also, e.g., United States v. Ward, 957 F.3d 691 (6th Cir. 2020) (analyzing virtually

identical arguments); United States v. Conley, 802 F. App’x 919 (6th Cir. 2020) (same).

       After carefully reviewing the law, the parties’ arguments, and the record evidence, we

conclude that the district court correctly assessed the evidence at trial and correctly applied the law

to this evidence. The issuance of a full written opinion by this court would serve no useful

purpose. Accordingly, for the reasons stated in the district court’s opinion, we AFFIRM.




                                                  2